Citation Nr: 1430634	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-37 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral vascular disease (PVD), left lower extremity, secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, denied the Veteran's claim of entitlement to service connection for peripheral vascular disease (PVD), left lower extremity, secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.  He perfected a timely appeal to that decision.  

In March 2012, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for evidentiary development.  Following the requested development, the AMC issued a supplemental statement of the case (SSOC) in April 2012.  

In June 2012, the Board again remanded the claim to the RO via the AMC for further evidentiary development.  After taking further action, the AMC continued to deny the claim in December 2012 and March 2013 SSOCs and returned the case to the Board for further appellate consideration.  

Although the appeal also originally included the issue of service connection for peripheral vascular disease of the right lower extremity, this benefit was granted by rating decision in March 2013.  Therefore, the Board finds that this issue is no longer in appellate status.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  

As stated above, the Veteran's claim was previously remanded in June 2012.  However, a review of the claims file reveals that the development directed in the June 2012 remand was not fully completed.  

Significantly, in the June 2012 remand, the Board found that a medical opinion obtained in March 2012 was inadequate as it failed to answer the question regarding the effect of the service-connected diabetes mellitus on the Veteran's peripheral vascular disease.  As such, the Board instructed the RO, among other things, to send the Veteran's claims file to a specialist in the field of peripheral vascular disease.  The remand directed that the VA specialist should provide an opinion as to whether the Veteran's service-connected diabetes mellitus has worsened the Veteran's peripheral vascular disease of either lower extremity.  In so doing, the specialist was requested to discuss the opinions of Dr. Richard Baker as well as cited VA medical reports.  The specialist was also asked to provide supporting rationale for his/her opinions, including reference to any pertinent medical literature.  

In June 2012, the Veteran's claims folders were forwarded to a specialist for review and opinion.  Following review of the claims file, the examiner stated that it is less likely as not that the Veteran's peripheral vascular disease and right above the knee amputation were related to or caused by diabetes mellitus, type II.  The examiner also stated that it is at least as likely as not that the Veteran's onset of diabetes in 2003 aggravated the peripheral vascular disease in a right stump because he had to have infected grafts removed.  The examiner did not respond to the part of the question as to whether the peripheral vascular disease of the left lower extremity had been aggravated by diabetes mellitus.  As such, the question of whether peripheral vascular disease of the left lower extremity is secondary to or has been aggravated by type II diabetes has still not been addressed.   This question remains unresolved and contributes to another inadequate report.  

In view of the above, the Board finds the June 2012 medical opinion to be inadequate for adjudication purposes because the examiner failed to provide an opinion as to whether the currently diagnosed peripheral vascular disease of the left lower extremity was caused or aggravated by his service-connected diabetes mellitus.  Therefore, the development requested as part of the June 2012 remand order is incomplete and another remand is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).  The Board must again remand this claim for these actions to be accomplished.  Id.at 271.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The Veteran's claims file, as well as a copy of this remand, must be referred to the examiner who provided the June 2012 medical opinion in connection with the clarification sought.  

(a) The examiner must opine as to whether it is at least as likely as not that the Veteran's peripheral vascular disease of the left lower extremity is proximately due to, or the result of, his service-connected diabetes mellitus, type II.  

(b) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's peripheral vascular disease of the left lower extremity has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected diabetes mellitus.  

(c) If the Veteran has peripheral vascular disease of the left lower extremity that was aggravated by his service-connected diabetes mellitus, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the peripheral vascular disease before the onset of aggravation.  

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If the examiner cannot answer any above question without resorting to mere speculation, the examiner should state why this is so.  

(If the June 2012 examiner is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to answer the questions posed in the preceding paragraphs.) 

2.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  All actions should be documented in the claims file. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished an SSOC.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for the purpose of appellate disposition, if indicated.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  By this REMAND, the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



